Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-23462-CIV-SMITH/FLEISCHER-LOUIS

  VIRGINIA VALLEJO,
  an Individual,

         Plaintiff,
  v.

  NARCOS PRODUCTIONS LLC,
  a Delaware limited liability company;
  NETFLIX, INC., a Delaware corporation; and
  GAUMONT TELEVISION USA LLC f/k/a
  GAUMONT INTERNATIONAL TELEVISION LLC,
  a Delaware limited liability company;

         Defendants.
                                                                 /

              Plaintiff Virginia Vallejo’s Response in Opposition to Defendants
         Narcos Productions, LLC, Netflix, Inc. and Gaumont Television USA, LLC’s
            Motion to Dismiss for Lack of Subject Matter Jurisdiction [D.E. 100]

         Plaintiff, Virginia Vallejo (“Plaintiff” or “Vallejo”), hereby responds in opposition to

  Defendant Narcos Productions, LLC (“NPL”), Netflix, Inc. (“Netflix”) and Gaumont Television

  USA, LLC’s (“Gaumont”) (collectively, “Defendants”) Motion to Dismiss for Lack of Subject

  Matter Jurisdiction (“MTD”) [D.E. 100] and provides as follows:

  I.     INTRODUCTION AND OVERVIEW

         Defendants, in a last-ditch effort to delay a trial on the merits of this copyright infringement

  suit, filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction [D.E. 100] based on

  arguments which rely upon misinterpretations of the provisions of the motion picture rights option

  agreement tiled “Amando a Pablo, Odiando a Escobar’\ aka Loving Pablo, Hating Escobar/

  Option/Purchase Agreement” (herein the “Motion Picture Agreement”) originally entered into

  with One Lane Highway, Inc. (later known as Dean Nichols Productions, Inc.) (herein “Dean
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 2 of 17



  Nichols Productions”) and Pinguin Films, Inc. (herein “Pinguin Films”) (collectively, the “Movie

  Producers”) for the production of the film “Loving Pablo” (herein, the “Loving Pablo Film”). In

  their MTD, Defendants improperly move to dismiss this action based on Vallejo’s purported lack

  of standing to prosecute claims of copyright infringement.

         As a starting point, Defendants, referring to the Motion Picture Agreement, misrepresent

  to the Court that Vallejo failed to “even disclose its existence.” D.E. 100, pg. 1. This is wholly

  misleading as Vallejo previously produced to Defendants, during the discovery period, the

  underlying short form assignment referencing the existence of the Motion Picture Agreement.

  Tellingly, Defendants fail to alert the Court how they never followed up with Vallejo regarding

  objections lodged in her discovery responses, never sought the underlying Motion Picture

  Agreement, nor made any effort to confer regarding its production. The docket tells that story –

  namely how Defendants never sought to compel any discovery from Vallejo. It is because

  Defendants never had to – Vallejo produced all appropriate discovery asked by Defendants. There

  was no effort by Vallejo to withhold relevant documents – as corroborated in the record.

         Defendants’ counsel, at the eleventh hour, on August 30th, twelve weeks after the close of

  the discovery period, during a telephonic conference organized by Vallejo to finalize pretrial

  matters, asked Vallejo’s counsel for a copy of the Motion Picture Agreement.1 Nonetheless,

  Vallejo courteously and in good-faith provided Defendants a post-discovery copy of the Motion

  Picture Agreement that same day, on August 30th, the first time Defendants attempted to confer

  with Vallejo regarding the production of that agreement. Despite the fact that the discovery period

  had ended, and that Defendants never sought to meet and confer or compel the document during




  1
    Notably, Defendants’ counsel’s last-minute attempt to receive a copy of the agreement shows
  that Defendants were well aware of its existence.
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 3 of 17



  the discovery period, Vallejo chose to produce the Motion Picture Agreement to dispel any doubts

  regarding its content. Why? Because Vallejo never attempted to withhold that document as it

  clearly confirms Vallejo’s 17 U.S.C. § 106 rights to bring and maintain this infringement suit.

         Nearly three months prior to Defendants’ post-discovery period request on August 30th,

  Vallejo served objections, on June 3, 2019, to Defendant NPL’s request for production requesting

  documents “sufficient to show the terms on which [Vallejo] authorized a motion picture adaptation

  of [the] Memoir” based on Defendants’ access to said documents as Defendant Netflix was a

  distributer of the Loving Pablo Film and based on confidentiality provisions in the agreement.

  Surprisingly, Defendants never challenged Vallejo’s objections during the discovery period.

         Moreover, once Defendants’ counsel received the Motion Picture Agreement, Defendants’

  counsel failed to address any questions regarding the agreement with Vallejo. Instead, Defendants

  rushed to file the MTD without conducting due diligence regarding the date of exercise of the

  option or the underpinnings of that agreement. As such, Defendants’ MTD failed to present any

  evidence as to the date of exercise of the option embodied in the Motion Picture Agreement, which

  they allege conveyed all of Vallejo’s rights in the Memoir to the Movie Producers and merely

  speculate that an option was exercised without bothering to specify when.

         What is more, the MTD further fails to address information that Defendants squarely have

  in their possession – how the majority of viewership and interest of both implicated Episodes 103

  and 104 of Narcos Season One (and thus the grand majority of profits realized) from public display

  of both implicated infringing audiovisual works occurred prior to the option exercise of the Motion

  Picture Agreement. While Defendants fail to mention that key fact to the Court – which underlying

  factual support is well within their own wheelhouse – Vallejo’s damages expert Alexander
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 4 of 17



  Clemons confirms via the attached declaration (“Clemons Decl.”) his analysis / opinions regarding

  the timing of that viewership and how the majority of damages occurred prior to exercise.

  II.    FACTUAL BACKGROUND

         On January 4, 2013, Vallejo, along with Vallejo’s affiliated company, Vidalinda

  Enterprises LLC, One Lane Highway, Inc. (later known as Dean Nichols Productions, Inc.) and

  Pinguin Films2 memorialized the Motion Picture Agreement which granted Dean Nichols

  Productions and Pinguin Films an option to purchase certain limited exclusive rights to produce a

  motion picture utilizing the copyrights in the memoir titled “Amando a Pablo, Odiando a Escobar”

  (in English, “Loving Pablo, Hating Escobar”) (herein, the “Memoir”) authored and owned by

  Vallejo. See Declaration of Virginia Vallejo (“Vallejo Decl.”), ¶ 2. That limited rights agreement

  provided the Movie Producers an initial option period of eighteen months to purchase only motion

  picture rights in Vallejo’s Memoir. Vallejo Decl., Ex. A, pg. 1, ¶2. Additionally, the Motion

  Picture Agreement provided for an eighteen month extension of the option period subject to a

  $1.00 payment to Vallejo. Id. The Motion Picture Agreement also specified that the Movie

  Producers "may exercise the option at any time during the Option Period by providing the Owner

  with written notice thereof and by paying Owner . . . the Purchase Price set forth in Paragraph 3(a)

  below.” Vallejo Decl. Ex. A, pg. 2, ¶3. Alternatively, if the Movie Producers commence principal

  photography before exercising the option, the Motion Picture Agreement provided in Paragraph




  2
    One Lane Highway is a California corporation, formerly known as Conforza, Inc. incorporated
  in 2010 and wholly owned by film producer Dean Nichols. Pinguin Films is a California
  corporation wholly owned by actor and film producer Javier Bardem, whom ultimately played the
  role of Pablo Escobar in the resulting film titled “Loving Pablo” (herein the “Loving Pablo Film”).
  Both One Lane Highway and Pinguin Films engage in the business of development, acquisition,
  production, and exploitation of feature motion pictures.
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 5 of 17



  3(c) that the option shall be “deemed to have been exercised and the Purchase Price shall be

  payable on commencement of principal photography of the Picture.” Id.

         In late June 2014, the Movie Producers provided Vallejo a $1.00 check and notice via a

  written letter informing how they wished to extend the option period for the additional eighteen

  month period pursuant to Section 2(a) of the Motion Picture Agreement, effectively extending the

  option period until January 4, 2016. Vallejo Decl. ¶10. Later, the Movie Producers provided

  Vallejo a $50,000.00 check and written notice, dated December 19, 2015, that they were exercising

  the option as defined in Section 3 of the Motion Picture Agreement and that such check was

  payment for the agreed-on Purchase Price referenced in Paragraphs 3 a) & 3 b) of the Motion

  Picture Agreement. Vallejo Decl., ¶11. While such payment was received by Vallejo in late

  December 2015, Dean Nichols confirmed to Vallejo four months later in April 2016 that principle

  photography of the Loving Pablo Film would commence in mid-October 2016. Vallejo Decl. ¶12.

         Given that the option was not executed until December 19, 2015, Vallejo did not assign

  any rights (which at most were limited to movie rights only) in her book on January 4, 2013, as

  Defendants represent to the Court in their MTD. On January 4, 2013, Vallejo merely entered into

  an option agreement with motion picture producers One Lane Highway and Pinguin Films.

  Vallejo remained the exclusive and lawful owner of all 17 U.S.C. § 106 rights in her Memoir -

  including all rights under copyright to make copies and derivative works such as motion pictures

  until at least December 19, 2015 - over 16 weeks after the release of Narcos Season One on August

  28, 2015.

         Nonetheless, both the option and subsequent exercise, as embodied in the Motion Picture

  Agreement was limited to exclusive rights only to produce a motion picture based on Vallejo’s

  Memoir and excluded any transfer of television production rights (or related rights).
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 6 of 17



         What is more, there is a sixteen-week gap between the launch of Narcos Season One –

  which occurred on August 28, 2015 – and the December 19, 2015 exercise. In launching Narcos

  Season One, Defendant Netflix simultaneously made available for access and streaming all

  episodes (including implicated Episodes 103 and 104) on its platform. According to the analysis

  of Vallejo’s expert, Alexander Clemons, “it is clear that the substantial majority of damages owed

  by Defendants to plaintiff [ ] had already accrued by” the December 19, 2015 exercise under the

  Motion Picture Agreement. Clemons Decl. ¶8. Put another way, “the majority of the damages

  calculated in [his original June 7, 2019 served expert report supplied as part of Vallejo’s motion

  for summary judgment] accrued prior to” December 18, 2015. Id. at ¶6.

         Therefore, Defendants’ arguments that Vallejo lacks standing to sue for copyright

  infringement of her Memoir based on the production and release of the Narcos television series

  invariably fails and the MTD should be dismissed.

  III.   VALLEJO OWNED ALL RIGHTS TO HER MEMOIR UNTIL THE EXERCISE
         OF THE OPTION BY DEAN NICHOLS PRODUCTIONS, INC. AND PINGUIN
         FILMS ON DECEMBER 19, 2015

         Vallejo retained all rights in her Memoir including all rights to make copies and derivative

  works such as motion pictures at least until the option to purchase the motion picture rights to her

  Memoir was exercised by Dean Nichols Productions, Inc. (previously known as One Lane

  Highway, Inc.) and Pinguin Films pursuant to the Motion Picture Agreement. The Motion Picture

  Agreement provides that the Movie Producers could “exercise the option at any time during the

  Option Period by providing the Owner with written notice thereof and by paying Owner. . . the

  Purchase Price set forth in Paragraph 3(a) below.” The option was not exercised until December

  19, 2015, when Dean Nichols provided Vallejo a letter notifying her in writing that the Movie

  Producers were exercising their option to purchase Vallejo’s rights pursuant to the Motion Picture
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 7 of 17



  Agreement and provided her a check for $50,000.00 USD completing payment of the Purchase

  Price defined in Paragraph 3(a).

         To interpret the Motion Picture Agreement and the effect of the option embodied in the

  contract, the Court must look to the laws of the State of California as provided in Paragraph 24 of

  the Motion Picture Agreement. Vallejo Decl. Ex. A, pg. 11, ¶24 (“This Agreement shall be

  governed and construed in accordance to the laws of the State of California applicable to contracts

  entered into and fully performed therein.”); See also Integral Dev. Corp. v. Tolat, No. 12-cv-

  06575-JSW (JSC), 2016 U.S. Dist. LEXIS 187832, at *8 (N.D. Cal. Dec. 23, 2016).

         Under California Law, an option is “a unilateral contract under which the optionee, for

  consideration he has given, receives from the optioner the right and the power to create a contract

  of purchase during the life of the option.” Erich v. Granoff, 109 Cal. App. 3d 920, 927, 167 Cal.

  Rptr. 538 (1980); see also Buena Vista Biomass Dev., LLC v. Oneto Grp., Inc., No. 2:08-CV-1011

  JAM DAD, 2008 U.S. Dist. LEXIS 111544, 2008 WL 2693181, at *3 (E.D. Cal. July 2, 2008)

  (“An option is a contract, made for consideration, to keep open for a prescribed period, which is

  transformed into a contract of purchase and sale when there is an unconditional, unqualified

  acceptance by the optionee of the offer in harmony with the terms of the option and within the

  time span of the option contract.”) (citing Erich, 109 Cal. App. 3d at 927-28). “An option may be

  viewed as a continuing, irrevocable offer to sell property to an optionee within the time constraints

  of the option contract and at the price set forth therein.” Erich, 109 Cal. App. 3d at 927. The

  irrevocable offer does not become binding on the optioner until the optionee exercises it as the

  option contract prescribes. Palo Alto Town & Country Vill., Inc. v. BBTC Co., 11 Cal.3d 494, 502-

  03, 113 Cal. Rptr. 705, 521 P.2d 1097 (1974) ("[W]hen the provisions of an option contract
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 8 of 17



  prescribe the particular manner in which the option is to be exercised, they must be strictly

  followed.").

         Therefore, by entering into an option agreement, Vallejo only granted Dean Nichols

  Production, Inc. and Pinguin Films the right and the power to create a contract of purchase during

  the life of the option. It was not until the option was exercised, that any of Vallejo’s rights to her

  Memoir were assigned or transferred to Dean Nichols Production, Inc. and Pinguin Films. As a

  result, Vallejo was the lawful owner of all rights in her Memoir on August 28, 2015, the release

  date of Narcos Season One on Netflix, the date when her claims for copyright infringement against

  Defendants accrued. As all claims against Defendants accrued prior to the sale of any of Vallejo’s

  rights to One Lane Highway and Pinguin Films she alone is fully entitled to sue Defendants for

  copyright infringement as the sole owner of all rights at that time.

         Moreover, it is well settled that the mere assignment of a copyright does not confer standing

  on the assignee to sue for past infringement, unless the assignor expressly assigns an accrued cause

  of action for infringement along with the copyright. See Prather v. Neva Paperbacks, Inc.,3 410

  F.2d 698, 699 (5th Cir. 1969) ; see also Wiley & Sons v. DRK Photo, 882 F.3d 394, 403-04 (2d

  Cir. 2018); Silvers v. Sony Pictures Entm't, 402 F.3d 881, 890 n. 1 (9th Cir. 2005).

         Under the Copyright Act, only the "legal or beneficial owner of an exclusive right under a

  copyright" may "institute an action for any infringement of that particular right while he or she is

  the owner of it." Optima Tobacco Corp. v. US Flue-Cured Tobacco Growers, Inc., 171 F. Supp.

  3d 1303, 1308 (S.D. Fla. 2016)(citing 17 U.S.C. § 501(b); see also Prof'l LED Lighting, Ltd. v.

  AAdyn Tech., LLC, 88 F. Supp. 3d 1356, 1369 (S.D. Fla. 2015)). “The copyright owner must have




  3
   The Eleventh Circuit has adopted as binding precedent all Fifth Circuit decisions issued before
  October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 9 of 17



  such status at the time of the alleged infringement to have standing to sue.” Id. (citing World Thrust

  Films Inc. v. Int'l Family Entm't Inc., No. 93-0681—CIV, 1996 U.S. Dist. LEXIS 16631, 1996

  WL 605957, at *4 (S.D. Fla. Aug. 1, 1996); see also Lorentz v. Sunshine Health Prods., Inc., No.

  09-61529—CIV, 2010 U.S. Dist. LEXIS 101019, 2010 WL 3733986, at *8 (S.D. Fla. Aug. 27,

  2010)).

            Thus, because Vallejo was the lawful owner of all rights in her Memoir including all rights

  to make copies and derivative works such as motion pictures, at the time of Defendants

  infringement of Vallejo’s copyrights in her Memoir, Vallejo thus has the right to sue Defendants

  for the copyright infringement claims that accrued prior to the exercise of the option, irrespective

  of Defendants’ misinterpretation of the rights granted by Vallejo to Dean Nichols Production, Inc.

  and Pinguin Films following the exercise of the option embodied in the Motion Picture Agreement.

  IV.       VALLEJO ONLY ASSIGNED SPECIFIC RIGHTS TO THE PRODUCTION OF A
            MOTION PICTURE BASED ON HER MEMOIR

            While the Court’s analysis of Defendants’ MTD should end upon the determination that

  Vallejo’s copyright claims against Defendants accrued prior to the sale of any of Vallejo’s rights

  to Dean Nichols Production and Pinguin Films and she alone is entitled to sue Defendants for

  copyright infringement, Vallejo nonetheless provides the following analysis of the Motion Picture

  Agreement to address Defendants misinterpretation of the contract provisions.

            Defendants misrepresent to the Court that Vallejo kept “for herself only the right to

  distribute printed and e-book versions of the Memoir and to write sequels to her book.” D.E. 100,

  pg. 2. That is not the case: the Motion Picture Agreement conveys to the Movie Producers solely

  the exclusive motion picture rights in the Memoir only and expressly holds back television

  production rights as contemplated between the parties to the Motion Picture Agreement. See

  Vallejo Decl., Ex. A, ¶ 6, 8(a).
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 10 of 17



          As explained in Section III above, the Motion Picture Agreement is governed by the laws

   of the State of California. Under California law, the parties’ intent determines the contract’s

   meaning. Cal. Civ. Code § 1636. Thus, when construing a written contract, “the intention of the

   parties is to be ascertained from the writing alone, if possible.” Integral, No. 12-cv-06575-JSW

   (JSC), 2016 U.S. Dist. LEXIS 187832, at *8. (citing Cal. Civ. Code §§ 1639-40; Wolf v. Walt

   Disney Pictures & Tel., 162 Cal. App. 4th 1107, 1125, 76 Cal. Rptr. 3d 585 (2008)); See also Lewis

   v. YouTube, LLC, 244 Cal. App. 4th 118, 125, 197 Cal. Rptr. 3d 219, 225 (2015) (“We interpret a

   contract “to give effect to the mutual intention of the parties as it existed at the time of

   contracting.”). “The whole of the contract is to be taken together, so as to give effect to every part,

   if reasonably practicable, each clause helping to interpret the other.” Cal. Civ. Code § 1641.

   Moreover, a contract’s words are to be understood in their ordinary and popular sense. Cal. Civ.

   Code § 1644.

          Upon a plain reading, the language of the Motion Picture Agreement itself limits the

   resulting grant of rights in Vallejo’s Memoir solely to motion picture and allied rights. In

   particular, the “Grant of Rights” provision and the Frozen Rights Paragraph 8(a) provision of the

   Motion Picture Agreement provides as follows (emphasis added):


          (a) If the Option is exercised, Purchaser automatically and irrevocably shall own
          and be vested with, and Owner automatically and irrevocably shall be deemed to
          have granted, conveyed, assigned, transferred and set over to Purchaser, exclusively
          and in perpetuity, for the entire universe, in any and all languages, all right, title
          and interest in, to and with respect to the Property and all rights (now or hereafter
          known or devised) under any and all copyrights therein and thereto except for the
          rights reserved under Paragraph 7 below and subject to the holdback of
          television production rights pursuant to Paragraph 8(a) below (collectively,
          the “Rights”). Without limiting the generality of the foregoing, the Rights shall
          in any and all events include, without limitation, all of the following:

                  (i) the sole and exclusive motion picture rights, including, without
                  limitation, the sole and exclusive right to produce one (1) or more
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 11 of 17



                motion pictures or other derivative works (including, without
                limitation, sequels, prequels, remakes, musicals and/or serials) based, in
                whole or in part, on the Property and the right to fix, release, distribute,
                exhibit, perform, transmit, broadcast, advertise, promote and otherwise
                exploit such motion pictures or other derivative works by any and all
                means and in any and all media whether now known or hereafter devised,
                including, without limitation, all of the following:

                       theatrical;

                       non-theatrical (including airlines, ships and other carriers, military,
                       educational, industrial and the like);

                       pay-per-view;

                       home video (including videocassettes, digital videodiscs, laserdiscs,
                       CD-ROMs and all other formats);

                       all forms of television (including pay, free, network, syndication,
                       cable, satellite, high definition and digital);

                       video-on-demand and near video-on-demand;

                       and all forms of digital distribution and/or transmission (including,
                       without limitation, the internet), CD-ROMs, fiber optic or other
                       exhibition, broadcast and/or delivery systems; all rights of
                       communication to the public, rights of distribution to the public or
                       other forms of public or private communication and/or distribution;
                       and all forms of dissemination, communication or distribution to one
                       or more identifiable locations or parties;

         ...

         8. FROZEN RIGHTS:

         (a) Television Production Rights: Notwithstanding anything to the contrary
         contained herein, during the period commencing on the date hereof and ending on
         the date which is five (5) years from the exercise of the Option, Purchaser shall
         not have the right to produce, exploit or distribute an audiovisual production
         based on the Property in a manner intended for initial television broadcast
         without Owner’s prior written consent. By way of clarification, the parties
         acknowledge and agree that the foregoing shall not restrict in any manner the
         production, exploitation and distribution of any audiovisual production based on
         the Property in a manner intended for initial exploitation by means other than
         television broadcast.
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 12 of 17



   Vallejo Decl., Ex. A, ¶ 6, 8(a). In the Grant of Rights paragraph, the agreement first provides that

   the rights conveyed do not include “the rights reserved under Paragraph 7 below and subject to the

   holdback of television production rights pursuant to Paragraph 8(a) below (collectively, the

   “Rights”).” Nonetheless, to provide further clarity, the agreement goes on to further define the

   term “Rights” as including “(i) the sole and exclusive motion picture rights.” The remainder of

   the (i) subsection addresses “the sole and exclusive motion picture rights” conveyed by providing

   that these motion picture rights include “the sole and exclusive right to produce one (1) or more

   motion pictures or other derivative works (including, without limitation, sequels, prequels,

   remakes, musicals and/or serials).” In other words, the agreement allows the Movie Producers to

   produce a motion picture or other derivative motion picture work such as a sequel film, prequel

   film, remake film, musical-genre film or series of films. Such is the only “ordinary and popular

   sense” reading of those provisions. Then, the (i) subsection goes on to list all types of media by

   which Movie Producers can fix, release, distribute, exhibit, perform, transmit, broadcast, advertise,

   promote and otherwise exploit such motion pictures or other derivative motion picture works

   including theatrical, non-theatrical, pay-per-view, home video, etc.

          Nevertheless, Defendants misinterpret the Grant of Rights paragraph as somehow granting

   Movie Producers television production rights in Vallejo’s Memoir despite the express limitation

   stating that the Rights are “subject to the holdback of television production rights pursuant to

   Paragraph 8(a)” and the fact that that television production rights are not mentioned within the

   enumeration of the “Rights” conveyed.

          Additionally, Defendants argue that the holdback of television production rights pursuant

   to Paragraph 8(a) is of no consequence because the Narcos television series or “TV Show”, as

   Defendant Netflix categories it on its platform, was not “intended for initial television broadcast.”
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 13 of 17



   However, as California law provides, a contract should be interpreted “to give effect to the mutual

   intention of the parties as it existed at the time of contracting.” Lewis, 244 Cal. App. 4th at 125.

   At the time of the drafting and execution of the Motion Picture Agreement, on January 4, 2013,

   the concept of straight-to-internet streaming television series was not well known or accepted. In

   fact, Defendant Netflix itself did not launch its first Netflix Original Series4 until February 1, 2013

   when it released “House of Cards.” 5 Similarly, the competing internet-streaming service by

   Amazon did not release its first original television series until January 9, 2013,6 when it released

   “Annedroids.” In light of the novelty of straight-to-internet streaming television series, the parties

   to the Motion Picture Agreement defined television production rights under the traditional

   definition of an “audiovisual production based on the Property in a manner intended for initial

   television broadcast.” Such does not change the intention of the parties to negotiate solely for the

   motion picture production rights in the Memoir. As such, the Court should interpret television

   production rights and Paragraph 8(a) as holding back television production rights including

   straight-to-internet streaming television series, such as Narcos. To hold the contrary would

   disregard the intention of the parties to the Motion Picture Agreement.

           Further, should the Court determine that the Motion Picture Agreement is reasonably

   susceptible to more than one interpretation - in other words, if an ambiguity exists, under California

   law, a court may consider extrinsic evidence offered to prove the parties' mutual intent. See

   Fremont Indem. Co. v. Fremont Gen. Corp., 148 Cal. App. 4th 97, 114, 55 Cal. Rptr. 3d 621

   (2007); see also Shum v. Intel Corp., No. C-02-03262-DLJ, 2008 U.S. Dist. LEXIS 83005, 2008

   WL 4414722, at *6 (N.D. Cal. Sept. 26, 2008).



   4
     See https://en.wikipedia.org/wiki/List_of_original_programs_distributed_by_Netflix (last viewed Sept. 2019).
   5
     See https://en.wikipedia.org/wiki/House_of_Cards_(American_TV_series) (last viewed Sept. 19, 2019).
   6
     See https://en.wikipedia.org/wiki/List_of_original_programs_distributed_by_Amazon (last viewed Sept. 19, 2019).
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 14 of 17



          Courts may engage in a two-step process of interpretation to resolve any potential

   ambiguities: 1) the trial court must provisionally receive any proffered extrinsic evidence which is

   relevant to show whether the contract is reasonably susceptible of a particular meaning, and 2) if

   in light of the extrinsic evidence the court decides the language is ‘reasonably susceptible’ to the

   interpretation urged, the extrinsic evidence is then admitted to aid in the second step - interpreting

   the contract. See SCC Alameda Point LLC v. City of Alameda, 897 F. Supp. 2d 886, 893 (N.D. Cal.

   2012); Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1223 (9th Cir. 2008); Wolf

   v. Superior Court, 114 Cal. App. 4th 1343, 1351 (2004). Notably, “[e]ven if a contract appears

   unambiguous on its face, a latent ambiguity may be exposed by extrinsic evidence which reveals

   more than one possible meaning to which the language of the contract is yet reasonably

   susceptible.” First Nat'l Mortg. Co. v. Fed. Realty Inv. Tr., 631 F.3d 1058, 1067 (9th Cir. 2011);

   (citing Morey v. Vannucci, 64 Cal. App. 4th 904, 912, 75 Cal. Rptr. 2d 573 (1998)).

          Moreover, under California law, admissible extrinsic evidence includes: (1) the

   circumstances under which the contract was made and the matter to which it relates; (2) the parties’

   statements during negotiations and communicated intent; (3) the parties’ “course of dealing” and

   “course of performance,” including pre-dispute conduct; and (4) usage of trade. Hollywood

   Foreign Press Ass'n v. Red Zone Capital Partners II, 870 F. Supp. 2d 881, 917 (C.D. Cal. 2012).

          Throughout Vallejo’s negotiations with the Movie Producers leading up to the execution

   of the Motion Picture Agreement, she clearly expressed to the Movie Producers that she intended

   to negotiate the television rights for television productions based on her Memoir separately from

   her motion picture rights. Vallejo Decl., ¶ 5. One example of Vallejo’s expressed intentions to

   negotiate television production rights separately is embodied in a November 27, 2012 email to

   Dean Nichols, where Vallejo expresses “why [she] want[ed] to negotiate [ ] television rights
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 15 of 17



   separately. . . .” Id. Moreover, the Movie Producers well understood Vallejo’s intentions to

   negotiate television production rights separately. See Vallejo Decl., ¶ 6.        To illustrate his

   understanding, Dean Nichols, on December 4, 2012, wrote an email to Vallejo confirming that he

   understood she “would only grant limited rights; which would include motion picture only.” Id.

   He also acknowledged that he understood that Vallejo “would ‘hold back’ allied and television

   rights to be sold to simultaneously to another 3rd party, which could include another television

   and motion picture company. . . “ and asked to set up a phone call to discuss and “come to an

   agreement together.” Id. The following day Dean Nichols wrote a follow-up email thanking

   Vallejo for the “wonderful conversation” and expressing how “thrilled” One Lane Highway and

   Pinguin Films were to bring Vallejo’s “important and powerful memoir, ‘Amando a Pablo,

   Odiando a Escobar’, By Virginia Vallejo to the screen as a motion picture.” Vallejo Decl., ¶ 7. In

   the same email he also provided a list of “deal terms” which stated under the title TV RIGHTS,

   the following: “Virginia, as we discussed, I need to consult with the attorneys’ to figure out a way

   that both you and I and the film/Character is protected and not being exploited with TV rights. I

   am fairly certain that we could put something in that protects everyone from making a TV show.

   I need more details on what the film companies will require and write something that protects us

   both, including the film company/production.”

          As the documentary evidence clearly provides, the parties to the Motion Picture Agreement

   were well aware that Vallejo did not intend to convey television production rights and as a result

   the parties drafted Paragraph 8(a) as a provision intended to holdback television production rights.

   V.     CONCLUSION

          Based upon the foregoing, Vallejo respectfully requests that this Court deny Defendants’

   Motion to Dismiss for Lack of Subject Matter Jurisdiction [D.E. 100].
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 16 of 17



         Respectfully submitted this September 19, 2019.


                                                    s/ Robert H. Thornburg
                                                    Robert H. Thornburg
                                                    Florida Bar No. 630829
                                                    E-Mail: rthornburg@allendyer.com
                                                    Stephanie Vazquez
                                                    Florida Bar No. 1011124
                                                    E-Mail: svazquez@allendyer.com
                                                    ALLEN, DYER, DOPPELT
                                                    + GILCHRIST, P.A.
                                                    1221 Brickell Avenue, Suite 2400
                                                    Miami, Florida 33131
                                                    Telephone: (305) 374-8303
                                                    Facsimile: (305) 374-8306

                                                    Counsel for Plaintiff Virginia Vallejo
Case 1:18-cv-23462-RS Document 109 Entered on FLSD Docket 09/19/2019 Page 17 of 17




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 19, 2019, I presented the foregoing to the Clerk
   of the Court for uploading to the Case Management/Electronic Case Files (“CM/ECF”) System,
   which will send a Notice of Electronic Filing to Counsel of Record:

   Scott D. Ponce
   Florida Bar No. 0169528
   E-Mail: scott.ponce@hklaw.com
   Rebecca J. Cañamero
   Florida Bar No. 86424
   E-Mail: rebecca.canamero@hklaw.com
   HOLLAND & KNIGHT LLP
   701 Brickell Avenue, Suite 3300
   Miami, Florida 33131
   Telephone:     (305) 374-8500
   Facsimile:     (305) 789-7799

   And

   Louis P. Petrich (Admitted pro hac vice)
   BALLARD SPAHR LLP
   2029 Century Park East – Suite 800
   Los Angeles, California 90067
   Telephone:     (424) 204-4350

   Counsel for Defendants

                                                   s/ Robert H. Thornburg
                                                   Robert H. Thornburg
